Emery, J.
The plaintiff’s story is .substantially as follows :
Just before the morning train was leaving for Augusta, he was at the Bangor station of the Maine Central Railroad (the defendant) company, with a large valise, around which an oil cloth cover was strapped with a common shawl strap. This valise contained no personal baggage for use upon a journey, but only merchandise for sale. He purchased of the company’s ticket agent, a passage ticket for Augusta, and then, having his ticket in his hand, took the valise to the baggage master, and asked him to check it for Waterville, and received from Mm a *553check therefor. He did not inform the baggage master of the contents of the valise, but held the passage ticket so it could be seen. The baggage master made no inquiries.
The plaintiff went to Augusta, on the same morning train, giving up his passage ticket to the conductor. A few days later he presented his baggage check to the baggage master of the railroad company, at Waterville, but his valise could not be found there. He has made no inquiries at Bangor, and has made no other effort to find his valise.
He has now brought this action against the railroad company, to recover the value of the merchandise, alleging as a cause of action, its obligation to transport the merchandise safely, and its failure to do so.
The plaintiff’s purchase of a passage ticket entitled him to safe transportation of himself and his personal baggage on the same train. It entitled him to nothing else. The company was then under that obligation, but under no other obligation to him. There was created no obligation to transport the plaintiff’s merchandise. Wilson v. Grand Trunk Railway, 56 Maine, 60.
By going as he did with his valise to the baggage master, and asking for a baggage check for Waterville, without stating the contents of the valise, he evidently meant the baggage master to believe that he was intending to take passage on the train then about to leave, and that the valise contained only personal baggage, such as he was entitled to take with him as a passenger. The check was given him in that belief. He thus committed a fraud upon the company, to obtain free transportation of his merchandise. His fraud, however, did not impose upon the company such an obligation. The baggage master received the valise upon the implied assurance of the plaintiff, that it contained personal baggage only. If that assurance was false, and the valise contained no personal baggage, neither the baggage master, nor the company were bound to forward it, though they had received it.
The plaintiff further testified however, that other baggage masters of the same company at other stations, knew the usual contents of the valise, and he now urges that the company thus *554had notice of the contents, at the time it was received by the Bangor baggage master. Notice to other baggage masters at other times, and other places, of matters existing only at those times and places, cannot affect the company at this time and place, where its only eyes, and ears in this matter, were those of its Bangor baggage master. The other baggage masters had nothing to do with the Bangor station, and were not servants of the company there.
Of course, the baggage master having received the valise could not lawfully throw it away, destroy it, or convert it, and if he or any of the company’s servants has done so, the company may be liable therefor. There is no such evidence in this case however. The valise may still be at Bangor waiting for the plaintiff to remove it, or if lost, may have been lost without fault of the company. This action is for failure to transport safely, and the evidence does not show any .such obligation on the company.

Judgment for defendant.

Peters, C. J., Walton, Danforth, Virgin and Foster, JJ., concurred.